1 Reported in 248 N.W. 824.
Certiorari to the industrial commission to review a denial of compensation.
An eye injury is involved, due, as relator claims, to a severe bump on the head, arising out of and in the course of his employment. His own testimony and that of a corroborating witness are in direct opposition to a reasonable inference from declarations made by relator to physicians immediately after the date of the alleged injury, September 27, 1929. Those declarations were silent, and so negative, as to trauma. The decision of the commission was put upon the ground that relator's subsequent testimonial narrative of preceding occupational injury was an afterthought. The record presents an issue of fact, the decision of which by the commission is final.
Order affirmed. *Page 229